Citation Nr: 0026219	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
with loss of left testicle, claimed as secondary to a 
service-connected right testicular disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a transurethral resection of the prostate 
(TURP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945 and from March 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Service medical records are negative for prostate cancer 
or a prostate disorder.  Prostate cancer is first noted many 
years after separation from service.

3.  The veteran sustained a traumatic injury to his right 
testicle and was treated for urethritis in service and claims 
that his prostate cancer is a result of the injury and 
disease.

4.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed prostate cancer with loss of 
left testicle with any event or occurrence on active duty 
service.

5.  There is no medical evidence of a relationship between 
the veteran's service-connected right testicular disability 
and prostate cancer with loss of left testicle.

6.  The RO denied entitlement to service connection for the 
residuals of a TURP by decision dated in September 1975.  The 
veteran was provided notice but did not timely disagree and 
the decision became final.

7.  The RO's September 1975 decision represents the last 
final disallowance of entitlement to service connection for 
the residuals of a TURP on any basis.

8.  The evidence submitted subsequent to the RO's September 
1975 decision, which includes the veteran's written 
statements, VA outpatient treatment reports, and private 
medical records, in an attempt to reopen his claim for 
service connection does not bear directly and substantially 
on the issue of entitlement to service connection for the 
residuals of a TURP.


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer with loss of left 
testicle is not shown to be incurred in or aggravated by the 
veteran's active duty service, may not be presumed to have 
been incurred in service, nor is it shown to be proximately 
due to, the result of, or aggravated by a service connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The evidence submitted subsequent to the RO's September 
1975 rating decision denying entitlement to service 
connection for the residuals of a TURP does not bear directly 
and substantially on the matter under consideration; 
therefore, is not new and material and the veteran's claim 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Prostate Cancer 
with Loss of Left Testicle

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for cancer of the prostate may be presumed 
where the disorder was present to a compensable degree within 
1 year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen  v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

The veteran contends, in essence, that there is a connection 
between an injury to his right testicle in service, for which 
he is service-connected, and prostate cancer with loss of the 
left testicle in later years.  He has also asserted that 
there is a relationship between his being treated for 
testicular trauma in service and for urethritis, and the 
onset of his prostate pathology.  In view of these 
contentions and the evidentiary assertions of the veteran, 
primary and presumptive service connection will also be 
considered.  Based on the veteran's contentions, the evidence 
of a testicular injury in service, and the current diagnosis 
of prostate cancer, the Board finds that the veteran's claim 
meets the threshold of well-groundedness.  Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).  Nonetheless, after a review 
of the claims file, the Board finds that the veteran's claim 
for prostate cancer with loss of left testicle must be 
denied.  

Service medical records confirm that the veteran was kicked 
in the groin during a fight with another soldier in 1943.  He 
was also treated for urethritis during military service in 
1946.  He was also treated for urethritis during service.  
While it was described as chronic, post-service treatment is 
not shown for many years, and there is no competent evidence 
of post service symptoms.  Post service medical evidence 
reveals that he was diagnosed in 1974 with benign prostatic 
hyperplasia with urinary obstruction and underwent a TURP.  
The left testis was noted to be descended and normal.  There 
was no reference to prostate cancer at that time.  In May 
1990, the veteran underwent a biopsy for suspicious 
adenocarcinoma of the prostate, which showed suspicious for a 
B1 lesion.  He was treated with Tetracycline and was to been 
seen for follow-up treatment.  In March 1995, he underwent a 
bilateral orchiectomy due to adenocarcinoma of the prostate, 
Stage IV.   

In this case, despite the veteran's contentions to the 
contrary, none of the treating physicians have ever 
attributed his prostate cancer to military service, nor 
related it to testicular trauma, nor have they ever indicated 
that the disorder was of long standing duration.  Cancer was 
not shown to be present in the first post-service year.  The 
veteran has only offered his lay opinion concerning its 
development.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability as he has not shown to have the qualifications to 
render such opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
While his contentions may be sufficient to well ground a 
claim, particularly with evidence of testicular trauma in 
service, there is no supporting medical evidence that would 
etiologically relate his current prostate cancer with loss of 
left testicle with a right testicular disability or episode 
of urethritis noted while in service.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
current pathology, as well as to medical causation of any 
current disability.  Id.  Thus, the Board finds that the 
veteran's claim for service connection must be denied.

II.  Whether New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for the Residuals of a TURP

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
clarified the standard to be used for determining whether new 
and material evidence has been submitted.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the veteran filed his initial claim for a 
prostate disorder and status-post TURP in 1975.  By rating 
decision dated in September 1975, the RO denied the veteran's 
claim on the basis that there was no indication of a prostate 
problem in service and he was not (at that time) service 
connected for a right testicle disorder.  The veteran 
received notice of the decision and did not timely disagree 
therewith.  Parenthetically, the Board notes that the RO 
denied a claim for entitlement to service connection for 
urethritis by rating decision dated in January 1987 and in 
June 1987, he was ultimately service-connected for atrophy of 
the right testicle.

In December 1996, the veteran filed a claim for prostate 
cancer with loss of both testicles and prostate problems.  
The RO considered this to be a claim for new and material 
evidence with respect to the prostate problems with previous 
TURP.  By rating decision dated in March 1997, the RO denied 
the veteran's claim on the basis that no new and material 
evidence had been submitted.  This appeal is now before the 
Board from the veteran's unsuccessful attempt to reopen his 
claim for entitlement to service connection for a prostate 
disorder with status-post TURP.

In support of his claim, the veteran submitted medical 
reports reflecting that he underwent a TURP and bilateral 
vasectomy in April 1974, and service medical records 
indicating that he sustained a traumatic injury to the right 
testicle and was also treated for urethritis.  However, the 
Board notes that this evidence was specifically considered by 
the RO in its September 1975 decision.  Accordingly, the 
Board finds that this evidence is duplicative of evidence 
previously considered and is, therefore, not "new" as 
required under the applicable statutory and regulatory 
provision.

In addition, the veteran submitted a prostate smear report 
dated July 27th showing pus cells.  The identical laboratory 
report was subsequently submitted as part of a group of 
service medical records.  However, in his notice of 
disagreement, the veteran again submitted the same laboratory 
report with his notice of disagreement but represented that 
he was hospitalized at a VA hospital in 1948 for prostate 
problems.  He attached the laboratory report but it then 
reflected a date of July 27, 1948.  After a review of the 
file, the evidence strongly suggests that the laboratory 
report is actually a service medical record.  Of note, the 
laboratory form itself is identified as from the Medical 
Department of the U.S. Army, rather than a VA hospital form 
or a private medical record form.  In addition, it was 
included at one time in the center of a group of additional 
service medical records, suggesting that it was associated at 
the same time.  Moreover, it is noted that the veteran was 
treated in service during the end of July 1946 for chronic 
urethritis.  This is highly suggestive that the laboratory 
report in question was associated with the veteran's 
treatment in July 1946, during service, not two years later.  

Regardless of the date of the laboratory report, the Board 
finds that it is not germane to the issue of service 
connection for the residuals of a TURP.  First, although it 
reflects that the veteran had an abnormal laboratory report 
related to a prostate smear, there is no indication of the 
nature of the problem or a diagnosis associated with report.  
Further, the laboratory report is dated many years prior to 
the time the veteran underwent a TURP in 1974 and does not 
establish a causal relationship between the two.  There is no 
evidence now or previously showing continuing treatment or 
symptoms of any prostate pathology.  Therefore, regardless of 
whether the evidence is new (that is, not considered with the 
service medical records previously), the Board finds that it 
is not material as it does not indicate a causal relationship 
between a TURP in 1974 and military service.  Thus, the 
evidence is not sufficient to reopen the veteran's claim.

Additional medical evidence associated with the claims file 
shows treatment and/or evaluation for atherosclerotic heart 
disease, carotid artery stenosis, skin lesions, difficulty 
swallowing, pain in the chest, prostate cancer, anxiety 
disorder, nausea and vomiting, and syncope.  While new, this 
evidence is not material as it does not mention of the 
veteran's TURP, and fails to indicate a causal relationship 
between a TURP in 1974 and military service.  Thus, this 
evidence is not sufficient to reopen the veteran's claim.  

The Board has also considered the multiple written statements 
submitted by the veteran.  Although his statements are deemed 
truthful for purposes of this decision and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no relationship between military service and a TURP 
in 1974.  The veteran simply lacks the medical expertise to 
offer an opinion as to the existence of medical causation of 
any current disability.  Id.  

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claim 
for entitlement to service connection for the residuals of a 
TURP is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  Having found that the 
evidence is not new and material, there is no reason for the 
Board to reach the issue of well-groundedness. 



ORDER

The claim for entitlement to service connection for prostate 
cancer with loss of left testicle is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for the residuals 
of a transurethral resection of the prostate (TURP) is not 
reopened and the benefits sought are denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 
- 10 -


- 8 -


